Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 1 of 136




                                        SAVAGE PE 7, Page 1 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 2 of 136




                                        SAVAGE PE 7, Page 2 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 3 of 136




                                        SAVAGE PE 7, Page 3 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 4 of 136




                                        SAVAGE PE 7, Page 4 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 5 of 136




                                        SAVAGE PE 7, Page 5 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 6 of 136




                                        SAVAGE PE 7, Page 6 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 7 of 136




                                        SAVAGE PE 7, Page 7 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 8 of 136




                                        SAVAGE PE 7, Page 8 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 9 of 136




                                        SAVAGE PE 7, Page 9 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 10 of 136




                                        SAVAGE PE 7, Page 10 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 11 of 136




                                        SAVAGE PE 7, Page 11 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 12 of 136




                                        SAVAGE PE 7, Page 12 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 13 of 136




                                        SAVAGE PE 7, Page 13 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 14 of 136




                                        SAVAGE PE 7, Page 14 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 15 of 136




                                        SAVAGE PE 7, Page 15 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 16 of 136




                                        SAVAGE PE 7, Page 16 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 17 of 136




                                        SAVAGE PE 7, Page 17 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 18 of 136




                                        SAVAGE PE 7, Page 18 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 19 of 136




                                        SAVAGE PE 7, Page 19 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 20 of 136




                                        SAVAGE PE 7, Page 20 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 21 of 136




                                        SAVAGE PE 7, Page 21 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 22 of 136




                                        SAVAGE PE 7, Page 22 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 23 of 136




                                        SAVAGE PE 7, Page 23 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 24 of 136




                                        SAVAGE PE 7, Page 24 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 25 of 136




                                        SAVAGE PE 7, Page 25 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 26 of 136




                                        SAVAGE PE 7, Page 26 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 27 of 136




                                        SAVAGE PE 7, Page 27 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 28 of 136




                                        SAVAGE PE 7, Page 28 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 29 of 136




                                        SAVAGE PE 7, Page 29 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 30 of 136




                                        SAVAGE PE 7, Page 30 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 31 of 136




                                        SAVAGE PE 7, Page 31 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 32 of 136




                                        SAVAGE PE 7, Page 32 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 33 of 136




                                        SAVAGE PE 7, Page 33 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 34 of 136




                                        SAVAGE PE 7, Page 34 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 35 of 136




                                        SAVAGE PE 7, Page 35 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 36 of 136




                                        SAVAGE PE 7, Page 36 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 37 of 136




                                        SAVAGE PE 7, Page 37 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 38 of 136




                                        SAVAGE PE 7, Page 38 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 39 of 136




                                        SAVAGE PE 7, Page 39 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 40 of 136




                                        SAVAGE PE 7, Page 40 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 41 of 136




                                        SAVAGE PE 7, Page 41 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 42 of 136




                                        SAVAGE PE 7, Page 42 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 43 of 136




                                        SAVAGE PE 7, Page 43 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 44 of 136




                                        SAVAGE PE 7, Page 44 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 45 of 136




                                        SAVAGE PE 7, Page 45 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 46 of 136




                                        SAVAGE PE 7, Page 46 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 47 of 136




                                        SAVAGE PE 7, Page 47 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 48 of 136




                                        SAVAGE PE 7, Page 48 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 49 of 136




                                        SAVAGE PE 7, Page 49 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 50 of 136




                                        SAVAGE PE 7, Page 50 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 51 of 136




                                        SAVAGE PE 7, Page 51 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 52 of 136




                                        SAVAGE PE 7, Page 52 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 53 of 136




                                        SAVAGE PE 7, Page 53 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 54 of 136




                                        SAVAGE PE 7, Page 54 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 55 of 136




                                        SAVAGE PE 7, Page 55 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 56 of 136




                                        SAVAGE PE 7, Page 56 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 57 of 136




                                        SAVAGE PE 7, Page 57 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 58 of 136




                                        SAVAGE PE 7, Page 58 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 59 of 136




                                        SAVAGE PE 7, Page 59 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 60 of 136




                                        SAVAGE PE 7, Page 60 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 61 of 136




                                        SAVAGE PE 7, Page 61 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 62 of 136




                                        SAVAGE PE 7, Page 62 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 63 of 136




                                        SAVAGE PE 7, Page 63 of 136
(b)
 Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 64 of 136




                                         SAVAGE PE 7, Page 64 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 65 of 136




                                        SAVAGE PE 7, Page 65 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 66 of 136




                                        SAVAGE PE 7, Page 66 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 67 of 136




                                        SAVAGE PE 7, Page 67 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 68 of 136




                                        SAVAGE PE 7, Page 68 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 69 of 136




                                        SAVAGE PE 7, Page 69 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 70 of 136




                                        SAVAGE PE 7, Page 70 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 71 of 136




                                        SAVAGE PE 7, Page 71 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 72 of 136




                                        SAVAGE PE 7, Page 72 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 73 of 136




                                        SAVAGE PE 7, Page 73 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 74 of 136




                                        SAVAGE PE 7, Page 74 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 75 of 136




                                        SAVAGE PE 7, Page 75 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 76 of 136




                                        SAVAGE PE 7, Page 76 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 77 of 136




                                        SAVAGE PE 7, Page 77 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 78 of 136




                                        SAVAGE PE 7, Page 78 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 79 of 136




                                        SAVAGE PE 7, Page 79 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 80 of 136




                                        SAVAGE PE 7, Page 80 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 81 of 136




                                        SAVAGE PE 7, Page 81 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 82 of 136




                                        SAVAGE PE 7, Page 82 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 83 of 136




                                        SAVAGE PE 7, Page 83 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 84 of 136




                                        SAVAGE PE 7, Page 84 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 85 of 136




                                        SAVAGE PE 7, Page 85 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 86 of 136




                                        SAVAGE PE 7, Page 86 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 87 of 136




                                        SAVAGE PE 7, Page 87 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 88 of 136




                                        SAVAGE PE 7, Page 88 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 89 of 136




                                        SAVAGE PE 7, Page 89 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 90 of 136




                                        SAVAGE PE 7, Page 90 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 91 of 136




                                        SAVAGE PE 7, Page 91 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 92 of 136




                                        SAVAGE PE 7, Page 92 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 93 of 136




                                        SAVAGE PE 7, Page 93 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 94 of 136




                                        SAVAGE PE 7, Page 94 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 95 of 136




                                        SAVAGE PE 7, Page 95 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 96 of 136




                                        SAVAGE PE 7, Page 96 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 97 of 136




                                        SAVAGE PE 7, Page 97 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 98 of 136




                                        SAVAGE PE 7, Page 98 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 99 of 136




                                        SAVAGE PE 7, Page 99 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 100 of 136




                                       SAVAGE PE 7, Page 100 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 101 of 136




                                       SAVAGE PE 7, Page 101 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 102 of 136




                                       SAVAGE PE 7, Page 102 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 103 of 136




                                       SAVAGE PE 7, Page 103 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 104 of 136




                                       SAVAGE PE 7, Page 104 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 105 of 136




                                       SAVAGE PE 7, Page 105 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 106 of 136




                                       SAVAGE PE 7, Page 106 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 107 of 136




                                       SAVAGE PE 7, Page 107 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 108 of 136




                                       SAVAGE PE 7, Page 108 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 109 of 136




                                       SAVAGE PE 7, Page 109 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 110 of 136




                                       SAVAGE PE 7, Page 110 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 111 of 136




                                       SAVAGE PE 7, Page 111 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 112 of 136




                                       SAVAGE PE 7, Page 112 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 113 of 136




                                       SAVAGE PE 7, Page 113 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 114 of 136




                                       SAVAGE PE 7, Page 114 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 115 of 136




                                       SAVAGE PE 7, Page 115 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 116 of 136




                                       SAVAGE PE 7, Page 116 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 117 of 136




                                       SAVAGE PE 7, Page 117 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 118 of 136




                                                                       SAVAGE PE 7, Page 118 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 119 of 136




                                       SAVAGE PE 7, Page 119 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 120 of 136




                                       SAVAGE PE 7, Page 120 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 121 of 136




                                       SAVAGE PE 7, Page 121 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 122 of 136




                                       SAVAGE PE 7, Page 122 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 123 of 136




                                       SAVAGE PE 7, Page 123 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 124 of 136




                                       SAVAGE PE 7, Page 124 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 125 of 136




                                       SAVAGE PE 7, Page 125 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 126 of 136




                                       SAVAGE PE 7, Page 126 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 127 of 136




                                       SAVAGE PE 7, Page 127 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 128 of 136




                                       SAVAGE PE 7, Page 128 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 129 of 136




                                       SAVAGE PE 7, Page 129 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 130 of 136




                                       SAVAGE PE 7, Page 130 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 131 of 136




                                       SAVAGE PE 7, Page 131 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 132 of 136




                                       SAVAGE PE 7, Page 132 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 133 of 136




                                       SAVAGE PE 7, Page 133 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 134 of 136




                                       SAVAGE PE 7, Page 134 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 135 of 136




                                       SAVAGE PE 7, Page 135 of 136
Case 1:19-cv-02983-ABJ Document 16-10 Filed 09/09/20 Page 136 of 136




                                       SAVAGE PE 7, Page 136 of 136
